            Case 1:20-cv-02273-LJL Document 22 Filed 06/11/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                         Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                  Telephone: (212) 317-1200
New York, New York 10165                                                          Facsimile: (212) 317-1620
_________

jgottheim@faillacelaw.com

                                               June 10, 2020
                                            Application GRANTED. The Initial Pretrial Conference is
VIA ECF
                                            ADJOURNED to June 29, 2020 at 2:30 p.m. It will proceed
                                            telephonically. The parties are directed to call (888) 251-2909 and use
Hon. Lewis J. Liman, U.S.D.J.
                                            access code 2123101. A proposed Case Management Plan and
United States District Court
Southern District of New York               Scheduling Order is due one week prior.
500 Pearl Street
New York, NY 10007                          6/11/2020


                            Re:      Pena Castillo and Arias Dume v. Doan Juana Grocery Inc. et al.
                                     Case 1:20-cv-02273-LJL

Your Honor:

       This firm represents Plaintiffs in the above-captioned matter. We write to request an
adjournment of the Initial Conference in this matter currently scheduled for June 16, 2020 (see
ECF Doc. No. 9). This is the first such request. Defendants have not yet appeared in his matter,
and our firm has been unable to reach them despite efforts to do so by telephone. Our firm is
unaware of whether any of Defendants have retained counsel. Service of process was delayed
inasmuch as summonses were only issued last week. We accordingly request that the conference
be adjourned to the week of June 29.

       Plaintiffs thank the Court for its time and consideration and apologize for the delay in this
request.


                                              Respectfully Submitted,


                                              /s/Jordan Gottheim
                                              Jordan Gottheim, Esq.




                            Certified as a minority-owned business in the State of New York
